Citation Nr: 0801266	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the right femur, status post open reduction and 
internal fixation with rodding, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1980 to 
April 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO, and a transcript of that hearing is contained in the 
claims folder.  

By an October 2002 notice of disagreement, the veteran timely 
requested Decision Review Officer (DRO) review of his claim 
being appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2007).  DRO review was afforded the veteran, as documented 
in a December 2003 statement of the case (SOC). 

The Board remanded the case in January 2006 for additional 
development.  It now returns for further Board review.  


FINDINGS OF FACT

1.  The veteran did not develop a chronic right knee disorder 
in service, and his current right knee disorder is not 
otherwise causally related to service.

2.  Arthritis of the right knee is not shown to have been 
present to a disabling degree within the first post-service 
year.  

3.  For the period beginning on November 28, 2000, the 
veteran's status post fracture of the right femur most 
closely approximated malunion of the femur with slight hip 
disability.  For that period, disability of status post 
fracture of the right femur approximating malunion of the 
right femur with moderate hip disability is not shown.  Also 
for that period, the veteran's status post fracture of the 
right femur was not manifested by nonunion or malunion of the 
femur or by a false joint.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder on a direct basis are not met; the criteria for 
service connection for arthritis of the knee on a presumptive 
basis are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2007).

2.  For the period beginning on November 28, 2000, the 
criteria for a rating above the 10 percent assigned for 
status post fracture of the right femur are not met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5255 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a SOC 
or a supplemental statement of the case (SSOC).  Mayfield; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In a February 2001 letter addressing issues here adjudicated, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claim.  This letter did not satisfy all 
four notice requirements of the VCAA, and did not address 
evidence required to support a claim for an increased rating.  
However, the veteran was afforded additional letters in March 
2004 and February 2006 addressing the appealed claims as well 
as VCAA notice and development assistance requirements.  
These two more recent letters did satisfy all four notice 
requirements of the VCAA, and were followed by issuance of a 
SSOC in March 2006 which reviewed the claims de novo.  These 
March 2004 and February 2006 letters informed of the evidence 
required to substantiate the claims for service connection 
for a right knee disorder, and for an increased evaluation 
for status post fracture of the right femur.  See 38 C.F.R. 
Parts 3 and 4.  They also informed what evidence VA would 
seek to provide and what evidence the veteran was expected to 
provide.  Also by these letter, the veteran was requested to 
submit pertinent evidence, and hence by implication any 
evidence in his possession, in furtherance of his claim.  He 
was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.  To the extent the initial VCAA letter failed to 
appropriately notify the veteran of elements of his claim and 
of development assistance, these failings were remedied in 
these further VCAA letters and subsequent readjudication of 
his claim.  Mayfield, Prickett, supra.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case, although VCAA notice letters did not 
address the downstream issues of initial rating and effective 
date as pertinent to the appellant's claims, such errors are 
harmless because the appealed claims for service connection 
and increased rating are here denied.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and to provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.
 
VA and service medical records have been obtained and 
associated with the claims folder.  The veteran informed of 
no additional private medical sources.  All records received 
were associated with the claims folders, and the veteran was 
duly informed, including by the VCAA letters, the appealed 
October 2001 rating action, a December 2003 SOC, and April 
2004 and March 2006 SSOCs, of records obtained in furtherance 
of his claim, and thus by implication of records not 
obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claim.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also duly afforded official examinations 
addressing his claimed right knee disorder and status post 
fracture of the right femur, in August 2001 and February 
2006.  As discussed below, the initial VA examination in 
August 2001 was inadequate.  However, the Board finds that 
the February 2006 examination, taken together with the all 
the evidence of record, adequately addressed the claimed 
disabilities for purposes of the present adjudication.  

The veteran and his representative were afforded appropriate 
opportunity to address the claims, and did so by written 
submissions, as well as by testimony before the undersigned 
Veterans Law Judge at a hearing conducted at the RO in 
December 2005.  There is no indication that the veteran or 
his representative expressed a further desire to address his 
claims which has not been fulfilled.  

The Board is also satisfied that development requested in the 
January 2006 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  This included 
obtaining the February 2006 VA examination addressing 
questions of the nature and etiology of the right knee 
disorder, and the severity of the status post fracture of the 
right femur.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  a.  Factual Background for Right Femur and Right Knee 
Claims

A detailed review of the veteran's service medical records 
and post-service records follows, as is necessary here to 
ascertain whether the veteran's current right knee disorder 
is related to service.  Pertinent findings related to claimed 
residuals of a right femur fracture are also detailed.  

Service medical records reflect that the veteran was in an 
automobile accident in March 1982, with post-accident 
treatment in March 1982 for fracture of the right femur, neck 
injury, and injury to the right knee.  As reflected in 
December 2005 hearing testimony, the veteran received private 
medical treatment upon that injury, though the record is 
without documentation of that initial treatment, which 
included open reduction and internal fixation of the femur 
with rodding.  

Upon follow-up treatment in April 1982, the veteran 
complained of some knee pain.  An examiner noted some 
patellar crepitance and a possible osteochondral fracture 
underneath the patella.  However, no gross abnormality of the 
knee was observed on x-ray.  Knee range of motion was to 90 
degrees flexion, but with loss of 10 degrees of extension.  
Lachman's was negative.  
	
Additional x-rays in June 1982 showed no abnormalities of the 
tibia or fibula.  

Upon follow-up in July 1982, the right knee demonstrated no 
effusion or swelling and was stable and nontender to 
palpation.  However, the veteran complained of pain with 
extension.  Quadriceps atrophy was noted.  

The veteran began physical therapy in July 1982 including for 
right quadriceps strengthening.  Upon follow-up later in July 
1982 he complained of right knee pain and of his right 
patella popping intermittently with extension of the knee.  
Examination showed full range of motion of the knee with good 
ligament stability without effusion.  The examiner assessed 
fat pad entrapment and prescribed ibuprofen.  

A September 1982 service medical record noted treatment for 
complaint of pain in the left patella area for two weeks.  
There was no indication of difficulty with the right knee.  

Upon re-evaluation in January 1983, the veteran reported 
having only mild pain in the right femur with running.  The 
right knee and hip demonstrated full range of motion, with 
good muscle tone and strength.  The examiner diagnosed a 
healing right femur fracture and did not diagnose any current 
disorder of the right knee.  

The knee condition was assessed as resolving upon medical 
board evaluation in April 1983, prior to service separation.  
The veteran was then found to have full range of motion of 
the knee without swelling or effusion, without signs of 
ligamentous laxity, and without joint line or patellar 
tenderness.  Significant quadriceps atrophy was still 
present.  While the medical board found that the veteran was 
not fit to return to full duty status, chronic or permanent 
disability of the knee was not found.  Rather other ongoing 
disability was present including as related to neck injury 
and status post fracture of the right femur.  The veteran was 
informed of the contents of the medical board report, and did 
not desire to submit a rebuttal.  

The veteran was afforded a VA examination in September 1983 
to address his initial claim, and no disability of the right 
knee was then complained of or addressed.  The veteran did 
then complain of his right leg hurting and turning outward 
when he ran.  However, the examiner addressed his status post 
femur fracture and the femoral head, and not the right knee.  

The veteran was afforded a VA examination for compensation 
purposes in November 1984, based on his complaints of ongoing 
difficulties with his neck, left scapula, and left thumb.  
The veteran did not report any difficulties with the right 
knee, and none were noted upon examination.  

The veteran underwent a VA vocational rehabilitation 
evaluation in June 1984, based on difficulties with his 
current employment as a laborer.  He reported working as a 
painter following separation from service in April 1983, but 
then being laid off work due to decreased demand.  He 
reported difficulties performing work due to his neck, 
shoulders, and back, but did not report any difficulties 
associated with his right knee.  

VA treatment records beginning in April 1999 have been 
obtained.  However, these records do not inform of any 
disability of the right knee dating from service or otherwise 
related to service with no finding of any ongoing disability 
associated with the veteran's in-service symptoms, including 
fat pad entrapment.  They also do not indicate treatment for 
status post fracture of the right femur.  An intermittently 
exacerbating low back disability with left side radiculopathy 
features prominently in these records.  

The veteran was afforded a VA examination in August 2001.  
However, that examiner did not have the claims folder 
available for review, and hence could not review the service 
medical records.  A post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Thus, that examiner's opinion 
is not cognizable to address the question of etiology of the 
veteran's right knee disorder as related to service.  In any 
event, the examiner did not provide such an opinion.  

The August 2001 examination may be used to inform an 
appropriate rating for the veteran's residuals of right femur 
fracture.  In that regard, the veteran reported at the 
examination that the fracture had healed relatively well and 
that the injury presented him with no limitations including 
no limitation for walking, with no pain in the right leg 
currently.  He did, however, report an occasional sense of 
instability at both the hip and knee.  Objectively, the 
veteran had a normal gait, and the examiner found no evidence 
of deformity, angulation, false motion, malunion, non-union, 
tenderness, drainage, edema, or painful motion.  Strength was 
full in all pertinent muscle groups.  Right hip range of 
motion was to 110 degrees flexion, with 120 degrees normal; 
to 30 degrees extension, with 40 degrees normal; to 25 
degrees adduction, with 30 being normal; to a normal 45 
degrees abduction; to a normal 40 degrees internal rotation; 
and to a normal 60 degrees external rotation.  X-rays showed 
moderate hip osteoarthritis bilaterally.  The examiner noted 
the veteran's report of some flare-ups of pain, usually 
caused by work activity, which caused pain and an estimate 10 
percent decrease in range of motion of both the knee and hip.  
The examiner assessed mild loss of range of motion of both 
the knee and hip.  

The veteran underwent VA arthroscopic surgery on the right 
knee in September 2002.  A lateral meniscal tear was found 
and repaired by partial meniscectomy.  No reference was made 
of the veteran's past in-service symptoms/fat pad entrapment.

At his December 2005 hearing, the veteran testified to having 
pain in the femur only sometimes.  He testified that he had 
in the past at times had muscle spasm associated with his 
right femur injury residuals, but not lately.  He added that 
his doctor prescribed ibuprofen for the femur, and that he 
does not experience associated swelling, but rather testified 
that it might "thump" after a long day.  He also testified 
that with squatting it felt like it would "pop out," though 
he did not report having had actual hip dislocations.  He 
also testified that his femur condition had improved 
following his left knee surgery.  

Regarding his work as a painter, he explained that he had to 
perform different motions including climbing and kneeling, 
and he might perform this work differently to accommodate his 
disabilities.  He added that sometimes he would stay home 
from work because the hip was too stiff.  

Regarding his right knee claim, the veteran testified that 
his knee was one hundred percent going into service, but that 
he was in the Marines infantry and did a lot of marching with 
a pack, which affected the knee.  He added that he was fine 
until his automobile accident, but then they placed him on 
light duty for the duration of his service.  He explained 
that the accident was a head-on collision, and his knee 
struck under the dash of the car, resulting in the femur 
fracture.  He was then on six months of convalescent leave, 
and received therapy for the muscles of his femur.  However, 
he testified that he was already having difficulties with the 
knee prior to the accident.  He also testified to having had 
limited therapy for the knee following the accident, and the 
knee never returning to normal following the accident.  

Also at the hearing, the veteran's wife of sixteen years 
testified that he took Ibuprofen for both his knee and his 
femur, and added that the knee in particular had gotten worse 
over the years, so that household chores had become more 
difficult for him.  She added that in the course of their 
marriage the knee would occasionally "blow out" (hearing 
transcript, p. 18) when he walked down stairs, whereupon it 
would swell up for a few days and then return to normal.   

The veteran was afforded a further VA examination in February 
2006 to address medical issues underlying both his claim for 
an increased evaluation for his right femur disorder and his 
claim for service connection for a right knee disorder.  The 
examiner observed x-rays showing no significant interval 
change of the right femur, with long intermedullary rod still 
stable, extending from the greater trochanter to the distal 
femoral metaphysis, and two cerclage wires also in stable 
position at the proximal diaphysis.  No periprosthetic 
lucency was present to suggest loosening.  No bone lesions 
were observed, and the right hip appeared to remain within 
normal limits, without notable conditions of the overlying 
soft tissues.  A slight decrease in right thigh circumference 
compared to the left was noted.  The examiner assessed status 
post open reduction internal fixation of the right femur 
without degenerative changes or functional loss of the right 
hip.  

The examiner assessed that the veteran had decreased 
mobility, problems with lifting and carrying, decreased 
strength in the lower extremity, and pain, all as a result of 
his right knee disorder.  The examiner noted that the veteran 
worked as a painter and reportedly had increasing 
difficulties climbing ladders and carrying anything over 20 
pounds.   However, the examiner assessed, contrary to the 
veteran's contentions, that the veteran did not have 
functional disability of either the hip or knee.  

The veteran complained at that examination of worsening of 
the right knee, such that the knee was now "loose" or 
unstable, despite arthroscopic surgery which he reported had 
helped the knee.  He reported being able to walk more than 
one-quarter mile but less than one mile.  He also reported 
giving way in the knee, instability, pain, stiffness in cold 
weather, and flare-ups with severe symptoms every two to 
three weeks.  The veteran demonstrated an antalgic gait 
favoring the right knee, but had motion from zero to 140 
degrees against gravity without pain.  Objectively, there was 
no instability, crepitation, clicking, or physical 
abnormality of the knee, but there was grinding in the joint.  
X-rays of the right knee showed progressive loss of joint 
space affecting the lateral compartment, with other spaces 
preserved.  There was no evidence of acute fracture, 
dislocation, or joint effusion.  Metallic densities over the 
proximal tibial and fibula were noted to likely represent old 
shrapnel.  The examiner diagnosed degenerative changes of the 
right knee status post partial meniscectomy.  

The examiner assessed that there was a greater likelihood 
that the veteran's right knee disorder was not caused or 
aggravated by his car accident in service, explaining that 
arthroscopy findings in September 2002 were minimal, there 
were minimal findings upon treatment following the in-service 
motor vehicle accident with treatment and resolution of the 
"fat pad entrapment," and current knee disability was more 
likely to be due to occupational activities following 
service.  The examiner drew this conclusion notwithstanding 
noting the veteran's contention of ongoing knee disability 
since service.  

II.  b.  Claim for Service Connection for a Right Knee 
Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran contends that his right knee disorder originated 
in service, with persistence of that disorder from service to 
the present time.  

The veteran's contentions regarding the history of his right 
knee disability are clearly at odds with the history as 
interpreted by the February 2006 VA examiner.  While the 
veteran denied that his knee ever returned to normal 
following the automobile accident, the VA examiner cogently 
points out that the service medical records do not show any 
residual chronic disability of the knee following the 
veteran's rehabilitation from the accident.  The examiner 
also notes that veteran has had a long post-service career as 
a painter, a career which involves use of the musculoskeletal 
system.  The VA examiner has attributed the veteran's current 
disability of the knee to the wear and tear caused by that 
post-service career, which, as the veteran noted in hearing 
testimony, involves many exertional activities such as 
stooping and climbing.  

It is true that absence of medical documentation of treatment 
does not preclude accepting the veteran's lay statements as 
evidence of continuity of his right knee disorder from 
service to the present.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, the Board does not find that the 
veteran's lay statement here outweighs the medical opinion 
obtained and the other evidence of record.  The February 2006 
VA medical opinion is informed by an expert review of service 
and post-service evidence, and an understanding of the 
development of disability as is present in the veteran's 
knee.  The VA examiner considered the veteran's documented 
fat pad entrapment in service, but found that not to be 
related to the veteran's current disability.   Other VA 
treatment and examination records also find disability in the 
knee, but not until recent years, and without any finding of 
an association with the veteran's fat pad entrapment in 
service, or otherwise with any in-service knee condition.  
Accordingly, absent evidence beyond his lay assertions of his 
knee never returning to normal following the in-service 
automobile accident and beyond his wife's assertion of 
ongoing knee disability in the course of their marriage, and 
in the absence of records of treatment for the knee for 
several years post service, the Board relies on the 2006 
medical nexus opinion and finds that the weight of the 
evidence favors the conclusion that the veteran's current 
right knee disability did not develop in service, but rather 
developed post service, having been intercurrently caused or 
contributed to by his career as a painter post service.  In 
short, the February 2006 VA examiner's opinion that the 
veteran's current knee disorder is distinct from the 
veteran's knee disorder in service, without any residual of 
in-service knee disability, is of high probative value and 
outweighs other evidence of record.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (only independent medical 
evidence may be considered to support Board findings).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a current knee disorder having developed 
in service or having been otherwise causally related to 
service.  38 C.F.R. §  3.303(b).  

While arthritis of the right knee has been diagnosed 
including upon VA examination in February 2006 
("degenerative changes"), no evidence is presented 
supporting the existence of arthritis of the right knee 
within the first post-service year, and the preponderance of 
the evidence is thus against the existence of arthritis of 
the right knee within that year time frame.  Accordingly, 
service connection on a first-year-post-service presumptive 
basis is also not warranted.  38 C.F.R. §  3.307, 3.309.  

Because the preponderance of the evidence is against the 
claim for service connection for a right knee disorder, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  c.  Claim for Increased Evaluation for Status Post 
Fracture of the Right Femur 

The veteran contends that his status post fracture of the 
right femur has increased in severity so as to warrant an 
increased evaluation from the 10 percent assigned by the RO 
effective from the November 28, 2000, date of receipt of 
claim for increase.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

The veteran's service-connected status post fracture of the 
right femur has been appropriately rated under Diagnostic 
Code 5255, for impairment of the femur.  Under that code, 
where there is malunion of the femur with slight knee or hip 
disability, a 10 percent rating is assigned; where there is 
malunion with moderate knee or hip disability, a 20 percent 
rating is warranted; and where malunion produces marked knee 
or hip disability, a 30 percent rating is assigned.  Still 
higher ratings are assignable for fracture of the surgical 
neck with false joint, or for fracture of the shaft or 
anatomical neck of the femur with nonunion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  However, as shown upon recent 
x-rays and as assessed by VA examiners in August 2001 and 
February 2006, there is no malunion or nonunion or false 
joint present.  Rather, the veteran's right femur, as 
internally fixated by rodding in service, has consistently 
been found to be in good alignment and without looseness, 
without associated impairment in functioning following the 
veteran's period of in-service recuperation.  

Slight loss of movement of the right hip was shown upon 
August 2001 examination, and the more recent February 2006 
examination did note a slightly smaller circumference of the 
right thigh compared to the left.  However, both the 
veteran's statements including upon testimony in December 
2005, and medical findings, support no more than a slight or 
mild disability associated with the status post fracture of 
the right femur, as manifested by slightly reduced range of 
motion and only intermittent pain not materially affecting 
functioning.  As explained above, the veteran's more 
significant right knee disability has not been attributed to 
service, including the status post fracture of the right 
femur.  

The Board does not find evidence of significant increased 
impairment due to the veteran's status post fracture of the 
right femur as associated with pain or pain on undertaking 
motion, weakened movement, fatigability, and incoordination, 
so as to warrant assignment of a higher rating on the basis 
of those DeLuca factors.  38 C.F.R. §§ 4.40, 4.45.  At the 
2006 VA examination, the examiner, who was aware of the 
effects of pain, annotated essentially mild, at most, effects 
on daily activities, to include chores, shopping, exercise, 
recreation, traveling, feeding, bathing, dressing, grooming 
and toileting.  The exception was a moderate impairment 
pertaining to sports.  In sum, the conclusion is not more 
than mild impairment, which is consistent with a 10 percent 
evaluation.   

The Board accordingly concludes that the veteran's status 
post fracture of the right femur most nearly approximates 
malunion of the femur with slight hip disability, warranting 
the 10 percent evaluation already assigned.  38 C.F.R. §  
4.7.  The preponderance of the evidence is against the 
condition warranting the next-higher, 20 percent evaluation, 
with no evidence to support attributable moderate right knee 
or hip disability.  38 C.F.R. §  4.71a, Diagnostic Code 5255.  

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for the 
status post fracture of the right femur reflects the most 
disabling this disorder has been since the November 28, 2000, 
date of receipt of claim for increase.  Thus, the Board 
concludes that staged ratings for this disorder are not 
warranted beginning from November 28, 2000.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Because the Board finds that the preponderance of the 
evidence is against the claim for an increased evaluation for 
the veteran's service-connected status post fracture of the 
right femur for the entire rating period in question, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for a right knee disorder is denied. 

For the period beginning November 28, 2000, an increased 
rating above the 10 percent assigned for status post fracture 
of the right femur is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


